Name: 96/628/EC: Commission Decision of 18 October 1996 amending Decision 96/483/EC drawing up the list of third countries entitled to use the model animal health certificates for imports into the Community of live poultry and hatching eggs other than ratites and eggs thereof as laid down by Decision 96/482/EC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  agricultural activity;  cooperation policy;  animal product;  tariff policy;  health
 Date Published: 1996-11-01

 Avis juridique important|31996D062896/628/EC: Commission Decision of 18 October 1996 amending Decision 96/483/EC drawing up the list of third countries entitled to use the model animal health certificates for imports into the Community of live poultry and hatching eggs other than ratites and eggs thereof as laid down by Decision 96/482/EC (Text with EEA relevance) Official Journal L 282 , 01/11/1996 P. 0073 - 0074COMMISSION DECISION of 18 October 1996 amending Decision 96/483/EC drawing up the list of third countries entitled to use the model animal health certificates for imports into the Community of live poultry and hatching eggs other than ratites and eggs thereof as laid down by Decision 96/482/EC (Text with EEA relevance) (96/628/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in and imports from third countries of poultry and hatching eggs (1) as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Articles 23 (1), 24 and 26 (2) thereof,Whereas Commission Decision 96/483/EC (2) established a list of third countries entitled to use the model animal health certificates for imports into the Community of live poultry and hatching eggs other than ratites and eggs thereof as laid down by Commission Decision 96/482/EC (3);Whereas Israel has given the necessary assurances to be entitled, as from 1 October 1996, to use for such imports the model certificates without the supplementary health information provided under point IV of the model certificates; whereas these assurances have been examined by the Standing Veterinary Committee;Whereas it is, therefore, appropriate to amend Decision 96/483/EC accordingly;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Annex to Decision 96/483/EC is replaced by the Annex to the present Decision.Article 2 This Decision shall apply from 1 October 1996.Article 3 This Decision is addressed to the Member States.Done at Brussels, 18 October 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 303, 31. 10. 1990, p. 6.(2) OJ No L 196, 7. 8. 1996, p. 28.(3) OJ No L 196, 7. 8. 1996, p. 13.ANNEX 'ANNEXThose third countries which are authorized to use the model certificates A to D set up in Annex I of Decision 96/482/EC are marked with an Ã .>TABLE>